The opinion of the court was delivered by
Swayze, J.
The evidence in this case satisfies us that the point at which the proposed street crosses the railroad tracks is, properly speaking, a freight yard. There are side tracks, cars are unloaded and trains made up at this point, and it is used as a storing yard. All the tracks have been there and the present use has been continued for twenty-three years. That the city of Paterson has no authority to lay out a street across the freight yard of a railroad company has been decided by this court. New York, Susquehanna and Western Railroad Co. v. Paterson, 32 Vroom 408.
The ordinance should be set aside, with costs.